Citation Nr: 0935197	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-36 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sweating, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for stomach and 
intestine pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to 
October 1992, including service in the Southwest Asia theater 
of operations from December 29, 1990 to May 4, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the Veteran's claim for 
entitlement to service connection for a sleeping disorder, 
dry eyes, dry lips, dry throat, memory loss, slurred and 
stuttered speech, sweating, fatigue, and stomach and 
intestine pain, all as due to an undiagnosed illness.  In 
February 2007, the Veteran's claims file was transferred to 
the RO in St. Petersburg, Florida.

In August 2007, the Veteran failed to appear for a scheduled 
video conference hearing before a Veterans Law Judge at the 
RO.  The Veteran has neither given good cause for failure to 
appear nor asked that the hearing be rescheduled; therefore, 
the hearing request is deemed withdrawn. 38 C.F.R. § 20.704 
(2008).

In October 2007, the Board denied service connection for a 
sleeping disorder, dry eyes, dry lips, dry throat, memory 
loss, slurred and stuttered speech, all as due to an 
undiagnosed illness, and remanded the Veteran's claim for 
sweating, fatigue, and stomach and intestine pain, as due to 
an undiagnosed illness, for additional development.  As the 
required development has been completed, these issues are 
again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  There is objective evidence of disability manifested by 
excessive sweating due to undiagnosed illness.

3.  There is objective evidence of disability manifested by 
fatigue due to undiagnosed illness.  

4.  There is objective evidence of disability manifested by 
stomach and intestine pain due to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  A chronic undiagnosed disorder manifested by excessive 
sweating was incurred in active service in Southwest Asia.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.317 (2008).

2.  A chronic undiagnosed disorder manifested by fatigue was 
incurred in active service in Southwest Asia.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2008).

3.  A chronic undiagnosed illness manifested by stomach and 
intestine pain was incurred in active service in Southwest 
Asia.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.317 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

With regard to the Veteran's claims, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that there was any error with respect to 
either the duty to notify or the duty to assist, such error 
was harmless in terms of these issues and will not be further 
discussed.  


Service connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a Veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf Veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. 
38 C.F.R. § 3.317(d).  In the present appeal, the Veteran's 
military records document that he served in Southwest Asia, 
from December 29, 1990 to May 4, 1991, making him a Persian 
Gulf Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period. 
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

A qualifying "chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection - sweating

The Veteran contends that he has an undiagnosed illness 
manifested by sweating which is due to his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

Service treatment records do not show treatment for or a 
diagnosis of a disorder manifested by sweating.  The 
Veteran's July 2002 VA Gulf War examination reflects the 
Veteran's reports that he believed that he sweat excessively 
overall, but especially in the axillary areas.  He also 
described sweating excessively every night, and even though 
the sheets were moist they were not soaked through.  At these 
times, he did not feel ill or think he had a fever or 
infection, and was not aware of any enlarged masses or lymph 
nodes.  The examiner noted that there was no disease to 
explain the Veteran's sweating and that these were not actual 
profuse sweating episodes, such as those that would soak the 
sheets at night. At his September 2003 VA examination for 
posttraumatic stress disorder (PTSD), the Veteran indicated 
that, when he had nightmares, he would sweat much more 
frequently.  An April 2003 VA medical record reflects that 
the Veteran reported that he sweat profusively throughout the 
day and night, even though he felt cold.  In August 2003, the 
Veteran reported that his sweating had improved since he 
started taking Prozac.  A November 2003 VA medical record 
shows that the Veteran awakened in sweats.  

A February 2009 VA examination report shows that the Veteran 
indicated that he was "always sweating."  The examiner 
opined that the Veteran's sweating is related to his active 
service in the Southwest Asia theater of operations.  The 
examiner noted that his rationale was based upon his review 
of the claims file and medical and subjective history.  It 
was further noted that this condition and his fatigue had 
significant effects on the Veteran's occupation.  

As noted above, in order to warrant service connection for an 
undiagnosed illness, several elements must be met.  There 
must not only be evidence that the claimant is a "Persian 
Gulf Veteran," as in this case, but the evidence must also 
show that his disability, manifested by one or more signs or 
symptoms, is chronic and became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  Finally, as here, the 
disability must not be attributed to any known clinical 
diagnosis.   A chronic disability is one that has existed for 
6 months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period. 38 C.F.R. § 3.317(a)(3).  The Board finds that 
the Veteran has consistently reported problems with sweating 
throughout the appeals period, and while it appears that he 
has had periods of improvement, the regulations accounts for 
these periods in considering whether a disability is chronic.  
Based upon the evidence of record, it appears that the 
Veteran's sweating is a chronic condition.  

In addition, a February 2009 VA examiner related the 
Veteran's sweating disorder to his service in Southwest Asia, 
his condition has not been attributed to a known diagnosis, 
and there is no medical opinion that specifically states that 
the Veteran does not have a chronic sweating disorder that is 
related to his service in the Persian Gulf.  

In summary, based on all of the above, the Board finds that 
the undiagnosed illness manifested by excessive sweating has 
been sufficiently linked by competent medical evidence to 
service, and that service connection for chronic disability 
manifested by excessive sweating is therefore warranted.  


Service connection - fatigue

The Veteran contends that he has an undiagnosed illness 
manifested by fatigue which is due to his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

Service treatment records do not show any treatment for or a 
diagnosis of a disorder manifested by fatigue while the 
Veteran was on active duty.  The Veteran's July 2002 VA Gulf 
War examination reflects the Veteran's reports that he 
sometimes would awaken in the morning feeling tired.  While 
the Veteran reported sleep difficulties, he indicated that 
his sense of fatigue was not always on a day following his 
sleep problems. The examiner noted that he did not think that 
the Veteran had a sleep disorder which was causing his 
fatigue.  The February 2009 VA examination report shows that 
the examiner opined that the Veteran's fatigue is related to 
his active service in the Southwest Asia theater of 
operations.  The examiner noted that his rationale was based 
upon his review of the claims file and medical and subjective 
history.  

As noted above, the Veteran is a "Persian Gulf Veteran."  His 
reported fatigue has not been attributed to any known 
clinical diagnosis.  Even more importantly, the Veteran has 
consistently complained of problems with fatigue since his 
initial July 2002 examination, and a February 2009 VA 
examiner also related his fatigue to his Gulf War service.  
There is also no medical opinion that specifically states 
that the Veteran does not have a chronic disability 
manifested by fatigue that is related to his service in the 
Persian Gulf.  

In summary, based on all of the above, the Board also finds 
that the undiagnosed illness manifested by fatigue has been 
sufficiently linked by competent medical evidence to service, 
and that service connection for chronic disability manifested 
by fatigue is therefore warranted.


Service connection - stomach and intestine pain

The Veteran contends that he has stomach and intestine pain 
which is due to his service in the Southwest Asia theater of 
operations during the Persian Gulf War.

Service treatment records do not show any treatment for or 
diagnosis of stomach or intestine pain.  

At his July 2002 VA examination, the Veteran reported that he 
had excessive flatus and very frequent mild upper abdominal 
dull pressure sensation.  He indicated that these were not 
related to what he ate.  He denied other symptoms like sharp 
pains, nausea, vomiting or reflux.  He had an excellent 
appetite.  He had no red blood in the stools or melena.  On 
examination, the Veteran had some sensitivity in the lower 
quadrant of his abdomen.  There was only vague sensitivity to 
pressure elsewhere, and bowel sounds were normal.  The 
assessment was vague abdominal discomfort, excessive flatus 
and some left lower quadrant sensitivity to pressure on 
examination.  The Veteran underwent an upper gastrointestinal 
series in conjunction with this examination, which was 
normal.

At his February 2009 examination, the Veteran reported that 
he had a history of daily epigastric pain, which felt colicky 
and crampy.  He indicated that the pain was moderate and 
lasted 13 to 24 hours.  The pain was in the right and left 
upper quadrants and the right lower quadrant.  The Veteran 
indicated he had periods of incapacitation due to stomach or 
duodenal disease four times per year.  He indicated that he 
had gnawing and burning pain in his stomach daily or more 
often.  The Veteran was also nauseated and vomited several 
times per week and had diarrhea on a weekly basis.  The 
examiner opined that it was at least as likely as not that 
the Veteran's stomach and intestine pain were related to his 
service in the Southwest Asia theater of operations.  The 
examiner based his opinion upon review of the claims file and 
medical and subjective history.

The Board finds that the Veteran has met the criteria for 
entitlement to service connection for his stomach and 
intestine pain.  The Veteran is a "Persian Gulf Veteran" and 
his stomach and intestine pain has not been attributed to any 
known clinical diagnosis.  In addition, the Veteran has 
consistently complained of relevant symptoms, and a February 
2009 examiner also related the Veteran's stomach and 
intestine pain to his Gulf War service.  Moreover, there is 
no medical opinion that states that the Veteran does not have 
a chronic disability manifested by fatigue that is related to 
his service in the Gulf.  

Consequently, the Board also finds that the undiagnosed 
illness manifested by stomach and intestine pain has been 
sufficiently linked by competent medical evidence to service, 
and that service connection for chronic disability manifested 
by stomach and intestine pain is also therefore warranted.


ORDER

Service connection for disability manifested by excessive 
sweating is granted.  

Service connection for disability manifested by fatigue is 
granted.

Service connection for disability manifested by stomach and 
intestine pain is granted.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


